DETAILED ACTION
Remarks
This action is in response to Applicant’s communication filed 16 December 2021, responsive to the 16 July 2021 non-final Office action (the “Previous Action”).
With its communication, Applicant has:
amended claims 2-6,  9-11, 13-15;
cancelled claim 1;
added new claim 21;
amended various portions of the specification; and
amended figures 1-5 of the drawings.
Claims 2-21 are pending. Claims 11, 13 and 21 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues with respect to claim 21 that Dhanaraj discloses a system configured for test automation of web applications only and thus fails to teach or suggest a method or system configured to provide tests for web applications and software applications. (Remarks, p. 13 last par.). Applicant points to embodiments of Dhanaraj referring the application having a document object model as support. (Remarks, p. 14 par. 1).
Examiner respectfully points out in response, however, that the claim does not require tests for both web applications and software applications. The only references to both web applications and software applications appears in the preamble of claim 21, which is non-limiting. (See M.P.E.P. § 2111.02). Dhanaraj also describes testing various types of software at paragraph [0013] and never describes the invention as being limited to web applications. Note too that web applications are software applications as well and that references to a document object model in Dhanaraj are only exemplary.
Applicant then argues that Dhanaraj does not teach selection of a construct that “may be used for software or web application testing” because only web-based applications are disclosed by Dhanaraj. (Remarks p. 14 par. 2).
Examiner respectfully disagrees for the reasons set forth above. Examiner also respectfully points out that the claim does not actually refer to a construct that “may be used for software or application testing.”

As to the “community defined actions”, examiner respectfully points out that these features are recited in the alternative only. As to the other features, examiner respectfully disagrees for the reasons set forth in the rejections below. Applicant provides only conclusory statements to the contrary.
Applicant argues with respect to claim 11 that neither Dhanaraj nor Katstyshyn teach various limitations of the claim. (Remarks, p. 16 pars. 3-4).
As to the “community database” limitations, Applicant’s argument is moot in view of the new ground(s) of rejection below. As to the others, to the extent the argued features are even required by claim 11, examiner respectfully disagrees as set forth below. Applicant again provides little more than conclusory statements to the contrary.
Applicant’s arguments with respect to the remaining claim by virtue of their similarity with claims 21 and 11 or dependence from claims 21 or 11 are unpersuasive or moot for the same reasons.
Specification
The Previous Action’s objections to the specification are withdrawn in view of Applicant’s amendments to the specification.
Drawings
The Previous Action’s objections to the drawings are withdrawn in view of Applicant’s amendments to the drawings.
Claim Objections
The objection to claim 15 is withdrawn in view of the amendment to that claim.
Claim 14 is objected to for the following informalities:
Claim 14 refers to “the automated quality assurance test”, which appears to be a typographical error that should perhaps read –an automated quality assurance test- instead.
Claim Rejections - 35 USC § 112
The Previous Action’s § 112 rejection of claim 13 is withdrawn in view of the amendment to that claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 6, 9 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dhanaraj et al. (US 2020/0026640) (art of record – hereinafter Dhanaraj).

As to claim 2, Dhanaraj discloses the method of Claim 21 (see rejection of claim 21 below), Dharanaj further discloses further comprising, before generating the source code or compiled binary for the test-script: 
execute at least one of the selected actions and objects of the test flow in real-time (e.g., Dhanaraj, par. [0021]: the flow may be built by segments [part of the test flow, see above] that are automatically generated “(e.g., via recorded user interactions)”; par. [0023]: interactions with a set of elements of the AUT that are accessible at the first URL [i.e., real time interaction 

As to claim 3, Dhanaraj discloses the method of Claim 21 (see rejection of claim 21 below), Dharanaj further discloses further comprising, during selecting the one or more actions and objects to include in the test flow: 
execute at least one of the selected actions and objects in the test flow in real-time  (e.g., Dhanaraj, par. [0021]: the flow may be built by segments that are automatically generated “(e.g., via recorded user interactions)”; par. [0023]: recording interactions with a set of elements of the AUT that are accessible at the first URL [i.e., real time interaction with the AUT]. Interactions may include a click or other interaction with a third element [i.e., a user choosing to click on the element being selecting an action and an object])

As to claim 4, Dhanaraj discloses the method of Claim 21 (see rejection of claim 21 below), Dhanaraj further discloses further comprising, before generating the source code or compiled binary for the test-script: 
accept input of attribute values required by the test-script for execution against the selected construct (e.g., Dhanaraj, par: [0026]: a segment that is part of a test configuration[test script] may be reused. A user may customize action 220 associated with segment by providing one or more values for input [attribute values]; par. Fig. 7 and associated text, par. [0060]: 

As to claim 6, Dhanaraj discloses the method of Claim 21 (see rejection of claim 21 below), Dhanaraj further discloses further comprising, before or during selecting the one or more objects:
 	define at least one of the one or more objects by selection of a web-page object or application object (e.g., Dhanaraj par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical elements [objects] corresponding to those segments; par: [0026]: a segment that is part of a test configuration [test script] may be reused. A user may customize action 220 associated with segment by selecting the GUI element corresponding to action 220; par. [0020]: each set of elements may correspond to a different functionality, website or other software of the AUT [i.e., application under test]).

As to claim 9, Dhanaraj discloses the method of Claim 21 (see rejection of claim 21 below), Dhanaraj further discloses further comprising: 
select an alternate construct against which the test-script is to be executed; (e.g., Dhanaraj, par. [0063]: Test platform 440 may use one or more test frameworks to produce the messages. Selenium is one such test framework. Other frameworks may include JavaScript, Browsersynch, etc. By separating the test configuration definition from the messaging “(e.g., computer instructions or code)” of the underlying test framework for testing AUT 420, test and 
generate an alternate source code or compiled binary for the test-script in the second construct (See immediately above).

As to claim 21, Dhanaraj discloses a method for providing an automated language agnostic quality assurance test of web applications and software applications (See below and note that this preamble is also not limiting, see M.P.E.P. § 2111.02), the method comprising computer-implemented instructions that, responsive to a request, execute (e.g., Dhanaraj, par. [0086], [executing a program as described implies or inherently requires some command (request) to execute it]) the following steps:
select one or more actions and one or more objects to include in a test flow to define a test-script, (e.g., Dhanaraj abstract: defining segments of a test configuration [test script] and testing an Application Under Test (“AUT”) based on the segments. The test confirmation may define a specific flow or execution ordering for the segments; par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical elements [objects] corresponding to those segments and one or more actions of the segments may be wherein the one or more objects comprise web-page objects, application objects, or both, (e.g., Dhanaraj, par. [0013]: an Application Under Test “(‘AUT’)”; par. [0015]: elements of an AUT) wherein the one or more actions comprise abstracted definitions of system interactions or unattended calls with an application, device, or system, (e.g., Dhanaraj, Fig. 1 and associated text, par. [0017]: an example flow 110 of a test configuration with modular segments; par. [0018]: each segment 120-1 may include 3 actions; par. [0019]: each action may test a corresponding element by interacting with the element) wherein individual actions and objects can be rearranged in the test flow, (e.g., Dhanaraj, par. [0026]: rearranging the flow by reordering the segments; par. [0015]: each segment may include one or more actions. Each action may test one or more elements of an AUT) and wherein the objects, actions, and test-script are construct independent; (e.g., Dhanaraj, par. [0063]: Selenium is an example of one test framework Segments may be mapped to different frameworks [constructs])
select an application device or system, wherein the application device or system is selected from a desktop, a cell phone, a tablet computer, a virtual device, and a terminal, and a noop device; (e.g., Dhanaraj, par. [0031]: nodes can be individually selected; par. [0041]: nodes 430 may represent one or more devices; par. [0082]: device 1000 may implement devices described above “(e.g., AUT 420, nodes 430, and test platform 440)”; par. [0084]: input component 1040 may include a mechanism that permits an operator to input information to device 1000, such as a keyboard. Output component 1050 may include a mechanism that outputs information to the operator, such as a display [a node having a keyboard and display being a terminal])
select a construct from a plurality of constructs against which the test-script is to be executed, wherein the construct comprises an output language, endpoint application package, endpoint framework, or combination thereof, (e.g., Dhanaraj, par. [0063]: Selenium is one such test framework. Other frameworks may include JavaScript, Browsersynch, etc. The segments [which form a test script, see below] may be mapped to different frameworks that different nodes 430 [endpoints] may use to test different AUTs 420 or that support testing different features of different AUTs 420. For example, test platform 440 may map actions to messages of a first framework when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework when testing an API of a different second AUT 420 [i.e., the test platform selects an endpoint framework]) and 
generate a source code or compiled binary for the test-script in the selected construct to provide the automated quality assurance test, (e.g., Dhanaraj, par. [0024]: as described below the code may be generated by mapping action 130 to commands or instructions of a test framework (e.g., Selenium); par. [0063]: for instance, the one or more test frameworks may be used to map the actions of the segments into executable messages for testing AUT 420. Selenium is on such test framework. Other frameworks may be used to generate the messages. For example, a test configuration actions for hovering over and clicking a particular AUT element may be mapped to an “action.moveToElement(elementToHover).click(elementToClick).build().perform()” Selenium action [i.e., this action being source code]).
wherein the test script may be saved and used to generate a second source code or compiled binary in a different selected construct, (e.g., Dhanaraj, par. [0042]: test platform 440 may include a repository for storing [saving] test configurations [test scripts]; par. [0063]: and 
wherein the one or more actions are selected from the group consisting of user defined actions and community defined actions (e.g., Dhanaraj, par. [0046]: the user may customize the segment by defining actions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in further view of Ganda et al. (US 2017/0052877) (art of record – hereinafter Ganda).

As to claim 5, Dhanaraj discloses the method of Claim 21 (see rejection of claim 21 below), but does not explicitly disclose further comprising, before or during selecting the one or more actions: accept a definition of at least one of the one or more actions and a construct specific implementation thereof.  
However, in an analogous art, Ganda discloses further comprising, before or during selecting the one or more actions: 
accept a definition of at least one of the one or more actions and a construct specific implementation thereof (e.g., Ganda, par. [0017]: at 102 generic interface commands are created; par. [0018]: at 104 the generic interface commands are mapped to tool-specific interface commands of a test automation tool in any practical way (e.g., via an application programming interface). For example, the command “check” is used in Selenium to place a check in a check box. Thus, when mapping the generic interface commands to the Selenium commands, setCheckBox is mapped to “check” in Selenium [i.e., check is an implementation of setCheckBox]; par. [0026] discloses a user may then create an application-specific test by creating a sequence of application specific user actions [i.e., selecting one or more actions, note that the creation of the mapping (definition of actions and a construct specific implementation) has already occurred at this point]; par [0027]: at 110, the application specific user actions are sent to the test automation tool for testing the application and the generic interface commands of the application specific user actions are translated to the tool-specific interface commands using the mapping created at 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selecting of actions taught by Dhanaraj by accepting a definition of a least one of the one more actions and a construct specific implementation thereof before or during the selecting, as taught by Ganda, as Ganda would provide the advantage of a means of defining which construct specific implementations correspond to which language agnostic test actions. (See Ganda, par. [0018]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in further view of Katstyshyn et al. (US 2020/0089587) (art made of record – hereinafter Katstyshyn).

As to claim 7, Dhanaraj discloses the method of Claim 6 (See rejection of claim 6 above), Dhanaraj further discloses wherein selection of the object occurs on a currently rendered web-page, (e.g., Dhanaraj, Fig. 1 and associated text, par. [0019]: each action interacting with the element. For instance, step 120-1 may access a first GUI presented by the AUT at a first URL, action 130-3 may select or click a button that is presented on the first GUI; par. [0020]: each set of elements may correspond to a different functionality, website or other software of the AUT).
Dhanaraj does not explicitly disclose the computer-implemented instructions parse code describing the web- page to identify the object and associate therewith a respective plurality of identification means.  
However, in an analogous art, Katstyshyn discloses:
the computer-implemented instructions parse code describing the web-page to identify the object and associate therewith a respective plurality of identification means (e.g., Katstyshyn, par. [0116]: the underlying representation of a web page may be a textual coding language. Non-limiting examples in HTML and JavaScript; par. [0117]: ATF may analyze the underlying representation of the web page 600, in order to extract components available for testing; par. [0118]: the term “crawling” will be used to describe the web page analysis process. Crawling a web page may entail parsing the underlying representation; par. [0122] discloses Fig. 7 shows an example JSON file 700 from results of crawling web page 600. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web-page objects of Dhanaraj by parsing code describing the web-page to identify the object and associate therewith a respective plurality of identification means, as taught by Kastyshyn, as Kastyshyn would provide the advantages of a means of acquiring identifiers of the objects and a means of distinguishing between the various objects when creating tests. (See Kastyshyn, par. [0122]). 

As to claim 8, Dhanaraj/Kastyshyn discloses the method of Claim 7 (see rejection of claim 7 above), but Dhanaraj does not explicitly disclose wherein the plurality of identification means are associated as an object set for storage in an object repository.
However, in an analogous art, Kastyshyn discloses:
wherein the plurality of identification means are associated as an object set for storage in an object repository (e.g., Kastyshyn, par. [0121]: the results of the crawler are stored in a JSON file [repository or necessarily stored in one]; par. [0122] discloses Fig. 7 shows an example JSON file. Each testable component may be described by [associated with] a grouping of attributes [object set]. For example, a component could be described by an HTML tag identifying the component’s HTML element, the HTML identifier of the component and a hash [plurality of identification means]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the objects of Dhanaraj by associating identification .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in further view of Kota et al (US 2012/0084684) (art of record – hereinafter Kota).

As to claim 10, Dhanaraj discloses the method of Claim 21 (see rejection of claim 21 above) and further discloses generating the source code or compiled binary (see rejection of claim 1 above):  but does not explicitly further comprising, before generating the source code or compiled binary: validate that construct specific implementations of the actions in the test flow are available.  
However, in an analogous art, Kota discloses further comprising, before generating: 
validate that construct specific implementations of the actions in the test flow are available (e.g., Kota, par. [0047] discloses playback module receives sequential commands [test flow]; par. [0057] discloses the command playback module 142 determines whether the command [action] is valid. The validity can be checked with a variety of manners, such as comparing the command to a list of valid commands. A valid command causes execution of the command playback logic to branch to steps 310 where the command is interpreted by the command playback module 22 and the graphical user interface 68 is activated by dispatching one or more events. Thus, a mouse click command is translated into a mouse click event [i.e., a mouse click event is generated, the mouse click event being a construct specific implementation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhanaraj, which discloses generating source code comprising a construct specific implementation, by incorporating validating that construct implementations of the actions in the test flow are available before the generating, as taught by Kota, as Kota would provide the advantage of a means of detecting errors. (See Kota, par. [0057]).

Claims 11, 12, 14-16 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in further view of Katstyshyn (US 2020/0089587) in view of Mehra (US 8,607,203) (art made of record – hereinafter Mehra).

As to claim 11, Dhanaraj discloses a system for language agnostic automated test generation, the system comprising: 
one or more processors; (e.g., Dhanaraj, par. [0086]) and 
a test scripting automation framework stored in a memory for execution by the one or more processors, (e.g., Dhanaraj, par. [0086] [the invention of Dhanaraj being the testing framework]) the framework comprising: 
an endpoints module configured to allow selection of an endpoint, wherein the endpoint is any network connected device capable of executing a system or application under test, (e.g., Dhanaraj, abstract: selecting a set of nodes for testing the AUT [whatever software instructions perform this selection being the “module”, this 
a construct module configured to allow selection of a construct from a plurality of constructs against which a test-script is to be executed, wherein the construct comprises an output language, application package, framework, or combination thereof, (e.g., Dhanaraj, par. [0063]: Selenium is one such test framework [construct]. Other frameworks may include JavaScript, Browsersynch, etc. The segments [which form a test script, see below] may be mapped to different frameworks that different nodes 430 may use to test different AUTs 420 or that support testing different features of different AUTs 420. For example, test platform 440 may map actions to messages of a first framework when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework when testing an API of a different second AUT 420 [i.e., the test platform selects a framework of a plurality])
an objects module configured to allow definition of one or more objects on a system or application under test, wherein selection of the object occurs on a live version of the application under test, (e.g., Dhanaraj, par. [0020]: each set of elements may correspond to a different website, website component and/or other software of the AUT [application under test]; Fig. 2 and associated text, par. [0023]: recording GUI interactions with a first set of elements of the AUT [since the AUT is being interacted with, it is running, i.e., live]. The interactions may include a click [selection] or other interaction with a third element. The plug-in or script may capture the input or interaction and update action 130-1 to reproduce the input or interaction. The plug-in or script may 
an actions definition and implementation module configured to allow definition of actions and construct specific implementations thereof, (e.g., Dhanaraj par. [0021]: s one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions; par. [0022]: segment 120-1 is modified, to change the input that is provided by actions 130-1 and 130-2 [a different input provided by the action being a different implementation of the action])
a scripting module configured to allow generation of the test-script comprising a combination of actions and objects arranged in a test flow, (e.g., Dhanaraj abstract: defining segments of a test configuration [test script] and testing an Application Under Test (“AUT”) based on the segments. The test configuration may define a specific flow or execution ordering for the segments; par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical elements [objects] corresponding to those segments and one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions) wherein the actions, objects, and test script are language agnostic and may be used to generate construct specific software code in any of a plurality of constructs (e.g., Dhanaraj, par. [0021]: a GUI may be provided to build flow 110 with segments 120-1, 120-2 and 120-3, with the corresponding actions without having to manually write test code; par. [0015]: each action may test one or more 
generation module configured to generate construct specific software code for the test-script in the selected construct (e.g., Dhanaraj, par. [0024]: as described below the code may be generated by mapping action 130 to commands or instructions of a test framework (e.g., Selenium); par. [0063]: for instance, the one or more test frameworks may be used to map the actions of the segments into executable messages for testing AUT 420. Selenium is on such test framework. Other frameworks may be used to generate the messages. For example, a test configuration actions for hovering over and clicking a particular AUT element may be mapped to an “action.moveToElement(elementToHover).click(elementToClick).build().perform()” Selenium action [i.e., this action being source code]).
Danaraj does not explicitly disclose the objects module parses code describing the application under test to identify the object and associate therewith a respective plurality of identification means or a community database comprising community defined actions.
	However, in an analogous art, Katstyshyn discloses:
the objects module parses code describing the application under test to identify the object and associate therewith a respective plurality of identification means (e.g., Katstyshyn, par. [0112]: in the context of a web-based application, a testing framework may allow a developer to test functionality of components on a web page; par. [0116]: the underlying representation of a web page may be a textual coding language. Non-limiting examples in HTML and JavaScript; par. [0117]: ATF may analyze the underlying representation of the web page 600, in order to extract components available for testing; par. [0118]: the term “crawling” will be used to describe the web page analysis process. Crawling a web page may entail parsing the underlying representation; par. [0122] discloses Fig. 7 shows an example JSON file 700 from results of crawling web page 600. Each testable component may be described by [associated with] a grouping of attributes. For example, a component could be described by an HTML tag identifying the component’s HTML element, the HTML identifier of the component and a hash [plurality of identification means]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web-page objects of Dhanaraj by including parsing code describing the web-page to identify the object and associate therewith a respective plurality of identification means, as taught by Kastyshyn, as Kastyshyn would provide the advantages of a means of acquiring identifiers of the objects and a means of distinguishing between the various objects when creating tests. (See Kastyshyn, par. [0122]). 
Further, in an analogous art, Mehra discloses:
a community database comprising community defined actions; (e.g., Mehra, col. 2 l. 67 – col. 3 l. 5: the test framework 102 maintains a list of available test steps 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reusable actions of Dhanaraj by providing them in a database of community defined actions, as taught by Mehra, as Mehra would provide the advantage of a means of reusing the work of other users. (See Mehra, col. 2 l. 60 – col. 3 l. 5, Dhanaraj, par. [0026]).

As to claim 12, Dhanaraj/Kastyshyn/Mehra discloses the system of Claim 11 (see rejection of claim 11 above), Dhanaraj further discloses wherein the framework further comprises: 
a live execution module configured to allow live execution of at least a portion of the test-script to validate functionality of actions, objects, or combinations thereof in the test flow (e.g., Dhanaraj, par. [0015] discloses each action may tests one or more elements of an AUT; par. [0075]: first node and second node may each run an instance of AUT 420 and may test the instance of AUT running [live] on the corresponding node; par. [0070]: Fig. 8 illustrates a GUI for presenting test configuration execution errors and/or results; par. [0071] discloses second interface 820 may identify actions executed under each segment [in the flow, see above], status of the action execution “(successful or unsuccessful)” and/or a captured result or error associated with the action execution).

As to claim 14, Dhanaraj/Kastyshyn/Mehra discloses the system of claim 11 (see rejection of claim 11 above, Dhanaraj further discloses wherein the test scripting automation framework stored in the memory is configured to execute a method comprising the steps:
using the construct module, select a construct against which the test-script is to be executed, (e.g., Dhanaraj, par. [0063]: Selenium is one such test framework. Other frameworks may include JavaScript, Browsersynch, etc. The segments [which form a test script, see below] may be mapped to different frameworks that different nodes 430 may use to test different AUTs 420 or that support testing different features of different AUTs 420. For example, test platform 440 may map actions to messages of a first framework when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework when testing an API of a different second AUT 420 [i.e., the test platform selects aframework])
using the scripting module, select one or more actions and one or more objects to include in a test flow to define the test-script, (e.g., Dhanaraj abstract: defining segments of a test configuration [test script] and testing an Application Under Test (“AUT”) based on the segments. The test confirmation may define a specific flow or execution ordering for the segments; par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical elements [objects] corresponding to those segments and one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions) wherein individual actions and objects may be rearranged in the test flow, (e.g., Dhanaraj, par. [0026]: rearranging the flow by reordering the segments; par. [0015: each segment may include one or more actions. Each action may test one or more elements of an AUT) 
using the generation module, generate a source code or compiled binary for the test-script in the selected construct to provide the automated quality assurance test (e.g., Dhanaraj, par. [0024]: as described below the code may be generated by mapping action 130 to commands or instructions of a test framework (e.g., Selenium); par. [0063]: for instance, the one or more test frameworks may be used to map the actions of the segments into executable messages for testing AUT 420. Selenium is on such test framework. Other frameworks may be used to generate the messages. For example, a test configuration actions for hovering over and clicking a particular AUT element may be mapped to an “action.moveToElement(elementToHover).click(elementToClick).build().perform()” Selenium action [i.e., this action being source code]).

As to claim 15, Dhanaraj/Kastyshyn/Mehra discloses the system of Claim 14 (see rejection of claim 14 above), Dhanaraj further discloses:
wherein the test scripting automation framework stored in the memory is configured to execute the method further comprising the steps:
using a live execution module during selecting the one or more actions and objects to include in the test flow, execute at least one of the selected actions and objects of the test flow in real-time (e.g., Dhanaraj, par. [0021]: the flow may be built by segments that are automatically generated “(e.g., via recorded user interactions)”; par. [0023]: recording interactions with a set of elements of the AUT that are accessible at the first URL [i.e., real time interaction with the AUT, since the AUT is being used, it is live]. Interactions may include a click or other interaction with a third element [i.e., a user choosing to click on the element being selecting an action and an object]).

As to claim 16, it is a system claim having substantially the same limitations as claim 4 and is rejected for substantially the same reasons. Note that the module of claim 16 corresponds to the instructions that perform the steps recited.

As to claim 18, it is a system claim having substantially the same limitations as claim 6 and is rejected for substantially the same reasons. Note that the module of claim 18 corresponds to the instructions that perform the steps recited.

As to claim 19, it is a system claim having substantially the same limitations as claim 7 and is rejected for substantially the same reasons. 

As to claim 20, it is a system claim having substantially the same limitations as claim 9 and is rejected for substantially the same reasons. Note that the modules of claim 20 correspond to the instructions that perform the steps recited.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in view of Katstyshyn (US 2020/0089587) in further view of Yawalkar et al. (US 10,983,903) (art of record – hereinafter Yawalkar).

 As to claim 13, Dhanaraj discloses a system for language agnostic automated test generation, the system comprising:
one or more processors; (e.g., Dhanaraj, par. [0086]) and
a test scripting automation framework store in a memory for execution by the one or more processors, (e.g., Dhanaraj, par. [0086] [the invention of Dhanaraj being the testing framework]) the framework comprising:
	an endpoints module configured to allow selection of an endpoint, wherein the endpoint is any network connected device capable of executing a system or application under test; (e.g., Dhanaraj, abstract: selecting a set of nodes for testing the AUT [whatever software instructions perform this selection being the “module”, this same logic applies to all the modules recited below]; Fig. 4 and associated text, par. [0036]: discloses nodes 430 may execute the test configurations that are used to test AUTs 420 [nodes 430 are connected to network 405 as shown in the figure])
a construct module configured to allow selection of a construct from a plurality of constructs against which a test-script is to be executed, wherein the construct comprises a language, application package, framework or combination thereof; (e.g., Dhanaraj, par. [0063]: Selenium is one such test framework [construct]. Other frameworks may include JavaScript, Browsersynch, etc. The segments [which form a test script, see below] may be mapped to different frameworks that different nodes 430 may use to test different AUTs 420 or that support testing different features of different AUTs 420. For example, test platform 440 may map actions to messages of a first framework when testing a website or graphical interface of first AUT 420, and may map actions to messages of a second framework when testing an API of a different second AUT 420 [i.e., the test platform selects a framework of a plurality])
an objects module configured to allow definition of one or more objects on a system or application under test, wherein selection of the object occurs on a live version of the application under test, (e.g., Dhanaraj, par. [0020]: each set of elements may correspond to a different website, website component and/or other software of the AUT [application under test]; Fig. 2 and associated text, par. [0023]: recording GUI interactions with a first set of elements of the AUT [since the AUT is being interacted with, it is running, i.e., live]. The interactions may include a click [selection] or other interaction with a third element. The plug-in or script may capture the input or interaction and update action 130-1 to reproduce the input or interaction. The plug-in or script may similarly capture the interactions with the second and third elements and update actions 130-2 and 130-3 accordingly; par. [0015] discloses each action may be associated with identifiers that references the one or more elements) 
	an actions definition and implementation module configured to allow definition of actions and construct specific implementations thereof, (e.g., Dhanaraj par. [0021]: s one or more actions of the segments may be customized via GUI interactions with graphical elements representing the corresponding actions; par. [0022]: segment 120-1 is modified, to change the input that is provided by actions 130-1 and 130-2 [a different input provided by the action being a different implementation of the action])
	a scripting module configured to allow generation of the test-script comprising a combination of actions and objects arranged in a test flow, (e.g., Dhanaraj abstract: defining segments of a test configuration [test script] and testing an Application Under Test (“AUT”) based on the segments. The test configuration may define a specific flow or execution ordering for the segments; par. [0021]: segments may be defined or modified by dragging and dropping or otherwise interacting with graphical wherein the actions, objects and test script are language agnostic and may be used to generate construct specific software code in any of a plurality of constructs, (e.g., Dhanaraj, par. [0021]: a GUI may be provided to build flow 110 with segments 120-1, 120-2 and 120-3, with the corresponding actions without having to manually write test code; par. [0015]: each action may test one or more elements of an AUT; par. [0024]: the code may be automatically generated by mapping action 140 to instructions of a test framework (e.g., Selenium); par. [0063]: other frameworks that may be useful may include JavaScript, Protractor, etc. By separating the test configuration definition “(e.g., segments and actions)” from the messaging “(e.g., computer instructions or code)” of the underlying test framework [construct], test platform may ensure that test configuration will continue to work even when the underlying framework [construct] is changed or updated [the actions, elements and configuration are language agnostic because they do not comprise any particular code language, they are only used to generate code])
a generation module configured to generate construct specific code for the test-script in the selected construct, (e.g., Dhanaraj, par. [0024]: as described below the code may be generated by mapping action 130 to commands or instructions of a test framework (e.g., Selenium); par. [0063]: for instance, the one or more test frameworks may be used to map the actions of the segments into executable messages for testing AUT 420. Selenium is on such test framework. Other frameworks may be used to generate the messages. For example, a test configuration actions for hovering over and and
	a live execution module configured to allow live execution of at least a portion of the test script to validate functionality of actions, objects, or combinations thereof in the test flow; (e.g., Dhanaraj, par. [0045]: execution of a test configuration may determine that AUT 420 is operating properly. The expected output may be used to validate AUT 420 operation. For instance, segment 1 in FIG. 5 may be defined with a first action that provides input to a first element of AUT 420, and that verifies whether AUT 420 provides actual output that matches expected output in response to providing the input).
Dhanaraj/Katstyshyn does not explicitly disclose the objects module parses code describing the application under test to identify the object and associate therewith a respective plurality of identification means; or wherein the live execution module is further configured to validate the end-point and environment specification.  
However, in an analogous art, Katstyshyn discloses:
the objects module parses code describing the application under test to identify the object and associate therewith a respective plurality of identification means, (e.g., Katstyshyn, par. [0112]: in the context of a web-based application, a testing framework may allow a developer to test functionality of components on a web page; par. [0116]: the underlying representation of a web page may be a textual coding language. Non-limiting examples in HTML and JavaScript; par. [0117]: ATF may analyze the underlying representation of the web page 600, in order to extract components available 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the web-page objects of Dhanaraj by including parsing code describing the web-page to identify the object and associate therewith a respective plurality of identification means, as taught by Kastyshyn, as Kastyshyn would provide the advantages of a means of acquiring identifiers of the objects and a means of distinguishing between the various objects when creating tests. (See Kastyshyn, par. [0122]). 
Further, in an analogous art, Yawalkar discloses:
 wherein the live execution module is further configured to validate the end-point and environment specification (e.g., Yawalkar, col. 6 ll. 59-66: the user has specified that the devices are to be capable of ultra-high definition content. User interface 10 identifies test devices which satisfy the specified features; col. 7 ll. 24-26: additionally, the system may validate that the test devices have been authorized to perform [execute] testing [if the device is running it is live]; col. 18 ll. 23-25 discloses each of the embodiments described may be embodied in code modules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhanaraj/ Katstyshyn, by incorporating the live .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dhanaraj (US 2020/0026640) in view of Katstyshyn (US 2020/0089587) in view of Mehra (US 8,607,203) in further view of Ganda (US 2017/0052877).

As to claim 17, it is a system claim having substantially the same limitations as claim 5 and is rejected for substantially the same reasons. Note that the module of claim 17 corresponds to the instructions that perform the steps recited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186. The examiner can normally be reached M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD AGUILERA/Primary Examiner, Art Unit 2196